Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election with Amendment, filed 12/20/2021, has been entered.
Claims 3, 4, 5, 7, 8, and 11-16 are non-elected.
Claims 1, 2, 5, 9, 10 and 17 are elected.


Election/Restrictions

Applicant’s election of Species A with silence of traverse  in the reply filed on 12/20/2021 is acknowledged. Species A is generic and defined by claims 1, 2, 5, 9, 10 and 17 of claims 1-17.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "[t]he medical image process apparatus” in “the medical image processing apparatus according to claim 1”.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, claim 9 is considered as a dependent claim of claim 1 and ‘A medical observation system, comprising” is considered to be “The medical image processing apparatus according claim 1”.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (“Hayashi”) [U.S Patent Application Pub. 2001/0007920 A1] in view of Aoyama et al. (“Aoyama”) [U.S Patent Application Pub. 2015/0272422 A1]

Regarding claim 1, Hayashi meets the claim limitations [in light of Spec. Fig. 5] as follows: 
A medical image processing apparatus [Fig. 7; para. 0094-0129: an endoscope 200] comprising: 

image signal acquiring circuitry configured to acquire (i.e. ‘A CCD image sensor 206’) [Fig. 7; para. 0096]: a first image signal (i.e. ‘an ordinary image as a color image’) generated by capturing light (i.e. ‘reflected light L6’) [Fig. 7, 9, para. 0095, 0101, 0104: ‘The ordinary image processing unit 230’; ‘The white light L5 is reflected as reflected light L6’] of a first wavelength band (i.e. ‘white light’) with an image sensor (i.e. ‘A CCD image sensor 206’) [Fig. 7; para. 0096]; and a second image signal (i.e. ‘a fluorescence image as a pseudo color image’) [Fig. 7, 9, para. 0095, 0100, 0109: ‘The fluorescence image processing unit 220’; ‘an image of the fluorescence L8 is formed on the CCD image sensor 206’] generated by capturing light of a second wavelength band (i.e. fluorescence wavelength L8) [para. 0052: ‘fluorescence components have wavelengths … 430nm to 530nm] different from the first wavelength band with the image sensor, the first image signal (i.e. ‘reflected white light L6’) and the second image signal (i.e. ‘fluorescence L8’) being not subjected to the demosaic processing, and the (i.e. mosaic filter 205) [Fig. 7; para. 0097, 0104] in which a plurality of filter groups [para. 0097: ‘arrayed alternately’] having spectroscopic properties different from each other are arranged in a specific form on a light receiving surface of the image sensor; 

a first signal path (i.e. ‘230’) [Fig. 7, 9: the ‘CCD cable 202’ is split into two paths: ‘230’ and ‘220’; para. 0095, 0101: ‘an ordinary image processing unit 230’] including a (i.e. a signal processing circuit 231) [Fig. 7; para. 0101: ‘a signal processing circuit 231 for forming color image’] configured to execute the demosaic processing to the first image signal acquired by the image signal acquiring circuitry and input into the first signal path; and 

a second signal path (i.e. ‘220’) [Fig. 7, 9; para. 0095, 0100: ‘a fluorescence image processing unit 220’] diverged from the first signal path on a path former part from the demosaic processor [Fig. 7 discloses the ‘CCD cable 202’ is split into two paths: ‘230’ and ‘220’], in which the demosaic processing is not executed to the second image signal acquired by the image signal acquiring circuitry and input into the second signal path.
Hayashi does not disclose explicitly the following claim limitations (emphasis added):
a first signal path including a demosaic processor configured to execute the demosaic processing to the first image signal acquired by the image signal acquiring circuitry and input into the first signal path;
However in the same field of endeavor Aoyama discloses the deficient claim as follows: 
a first signal path (i.e. white light) [Fig. 3, 4; para. 0052] including a demosaic processor (i.e. ‘demosaic processor 76’) [Fig. 2, 17; para. 0064, 0081-0084, 0096: disclose demosaic processing is applied to the white pixel (i.e. green pixel)] configured to execute the demosaic processing to the first image signal acquired by the image signal acquiring circuitry and input into the first signal path;
Hayashi and Aoyama are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hayashi and Aoyama as motivation to include demosaic processing of white light to generate the full RGB image [Aoyama: para. 0019-0020].


Regarding claim 2, Hayashi meets the claim limitations as follows: 
The medical image processing apparatus according to claim 1, wherein the image signal acquiring circuitry is configured to acquire: 
the first image signal (i.e. ‘an ordinary image as a color image’) generated by capturing the light of the first wavelength band (i.e. ‘reflected light L6’) with the image sensor (i.e. ‘A CCD image sensor 206’) [Fig. 7, 9; para. 0095-0104] including the color filter (i.e. mosaic filter 205) [Fig. 7; para. 0097, 0104: ‘arrayed alternately’] in which a first filter group (e.g. ‘optical filters 205a, 205a, … having wavelengths falling within the range of 430nm to 520nm) [para. 0097] that most transmits light of a first visible wavelength band (i.e. 430nm to 520nm in white/visible light L6) [Fig. 7, 9] in the first wavelength band that is a visible wavelength band, and transmits the light of the second wavelength band (i.e. fluorescence wavelength L8) [Fig. 7 discloses the mosaic filter 205 also transmits the L8] that is a wavelength band other than a visible range, and a second filter group (e.g. ‘optical filters 205b, 205b, … having wavelengths falling within the range of 520nm to 600nm) [para. 0097] that most transmits light of a second visible wavelength band (i.e. 520nm to 600nm in white/visible light L6) [Fig. 7, 9] different from the first visible wavelength band in the first wavelength band, and transmits the light of the second wavelength band (i.e. fluorescence wavelength L8) [Fig. 7 discloses the mosaic filter 205 also transmits the L8] are arranged in the specific form (i.e. 205a … 205b … 205c) [Fig. 2, 4; para. 0097]; and 
the second image signal (i.e. ‘a fluorescence image as a pseudo color image’) generated by capturing the light of the second wavelength band (i.e. fluorescence wavelength L8) with the image sensor.


Regarding claim 9, all claim limitations are set forth as claim 1 in the form of  ‘A medical observation system’ and rejected as per discussion for claim 1.

Regarding claim 10, Hayashi meets the claim limitations as follows: 
The medical observation system according to claim 9, wherein the color filter includes; a first filter group [See rejection of claim 2 limitation “a first filter group’] that most transmits light of a first visible wavelength band in the first [See rejection of claim 2 limitation “a second filter group’] that most transmits light of a second visible wavelength band different from the first visible wavelength band in the first wavelength band, and transmits the light of the second wavelength band are arranged in the specific form, and 

the image signal acquiring circuitry is configured to acquire [See rejection of claim 1 limitation “image signal acquiring circuitry configured to acquire”] the first image signal that is generated by receiving the light of the first visible wavelength band and the light of the second visible wavelength band from a subject with the image sensor, and is not subjected to the demosaic processing, and the second image signal that is generated by receiving the light of the wavelength band other than the visible range from the subject with the image sensor, and is not subjected to the demosaic processing (i.e. ‘the demosaic processing is not executed to the second image signal’) [See rejection of claim 1 limitation “a second signal path diverged from the first signal path”].


Claims 5 and 17  rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (“Hayashi”) [U.S Patent Application Pub. 2001/0007920 A1] in view of Aoyama et al. (“Aoyama”) [U.S Patent Application Pub. 2015/0272422 A1] further in view of Inaba et al. (“Inaba”) [US 2009/0160992 A1]

Regarding claim 5, Hayashi in view of Aoyama meets the claim limitations set forth in claim 1.
Hayashi does not disclose explicitly the following claim limitations (emphasis added):
The medical image processing apparatus according to claim 1, further comprising a white balance adjustment processor configured to execute white balance adjustment processing, the white balance adjustment processor being provided in a path before being diverged into the first signal path and the second signal path.
However in the same field of endeavor Inaba discloses the deficient claim as follows: 
further comprising a white balance adjustment processor [Fig. 2: WB control unit 1062; para. 0083: ‘the WB control unit 1062 controls the color balance … so that an object to be white is represented as a white object’] configured to execute white balance adjustment processing, the white balance adjustment processor being provided in a path [It is obvious to have WB right after the mosaic filter prior to demosaic processing] before being diverged into the first signal path and the second signal path.
Hayashi, Aoyama and Inaba are combinable because they are from the same field of color imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hayashi, Aoyama and Inaba as motivation to include balancing to remove unrealistic color cast, so that an ‘object to be white is represented as a white object’ [Inaba: para. 0083].


Regarding claim 17, all claim limitations are set forth as claim 5 in the form of  ‘A medical observation system’ and rejected as per discussion for claim 5.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PETER D LE/
Primary Examiner, Art Unit 2488